Citation Nr: 0011319	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for onychomycosis.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to July 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was also developed on the issue of entitlement to 
service connection for tinea pedis.  The appellant withdrew 
that matter from appellate consideration on his September 
1998 VA Form 9.  In a document received in March 1999, the 
veteran expressed disagreement with a February 1998 rating 
action that denied service connection for undiagnosed 
disability exhibited by joint pain.  The rating action that 
denied service connection for joint pain was dated in 
September 1997 and the veteran did not file an appeal within 
one year of being notified, later that same month.  That 
determination is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).  If the veteran wishes to reopen 
a claim of service connection for joint pain, he should 
notify the RO.  


FINDING OF FACT

The veteran has onychomycosis that had its onset in service.


CONCLUSION OF LAW

Onychomycosis was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  In the 
present case the veteran had 20 years of active service and 
onychomycosis was found on the initial post service VA 
physical examination within 4 months of his service 
discharge.  His claim that the present findings of 
onychomycosis are related to service is credible.  The Board 
finds that the claim of service connection for onychomycosis 
is well grounded.  See 38 U.S.C.A. § 5107(a).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
this case, all available evidence has been obtained and the 
veteran has been afforded a VA physical examination.  The 
claim is ready for appellate review.  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are entirely negative 
for any complaint or diagnosis of onychomycosis.  The 
appellant did have ingrown toenails treated twice in service 
in August 1978 and May 1987, but no indication of 
onychomycosis is given in the medical records.  The 
appellant's discharge examination report is negative for any 
complaint of onychomycosis or any other foot problem.  The 
report indicates no abnormalities of the feet, and the 
appellant did not list any foot problems in his medical 
history at that time.

There is competent evidence of onychomycosis post-service.  
The appellant received a VA examination in November 1995.  
The report of that examination indicates a diagnosis of 
onychomycosis with no etiology given and no clinical 
evidence.  A VA treatment note from January 1996 indicates 
that the appellant was suffering from fungus on his feet.  
During 1996 and 1997 the appellant participated in the 
Persian Gulf Registry and did not complain of foot problems 
or list any history of foot problems.  Private medical 
records from November 1997 and March 1998 show a diagnosis of 
onychomycosis with dry scaly skin and thickened, dystrophic, 
and discolored toenails with subungual debris.  No etiology 
is given for this condition.

The preponderance of the evidence favors a finding that 
onychomycosis had its onset in service.  The veteran had 20 
years of active service and onychomycosis was manifested on 
the initial VA physical examination less than 4 months 
following service discharge.  The VA examination, VA 
treatment notes and the private medical records all clearly 
establish that the appellant is currently suffering from 
onychomycosis.

Though service medical records do not mention the presence of 
onychomycosis, its presence so near the veteran's service 
discharge supports his claim that it was present in service 
and continued to be symptomatic following service.  Resolving 
all doubt in the veteran's favor, a basis for service 
connection for onychomycosis exists.  38 U.S.C.A. § 5107.

Therefore, the appellant's claim seeking entitlement to 
service connection for onychomycosis is granted.


ORDER

Entitlement to service connection for onychomycosis is 
allowed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

